UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6762



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL J. BUSHMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-87-100-N)


Submitted: July 24, 2003                   Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Bushman, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael J. Bushman appeals the district court’s order denying

his motion to correct an illegal sentence pursuant to Federal Rule

of Criminal Procedure 35(a).       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See United States v. Bushman, No. CR-87-100-

N (E.D. Va. Apr. 23, 2003).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2